UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4810
EVERTON BARTLEY,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                            (CR-00-210)

                      Submitted: April 18, 2003

                       Decided: May 15, 2003

     Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

David H. Rogers, Raleigh, North Carolina, for Appellant. Robert J.
Conrad, Jr., United States Attorney, Gretchen C.F. Shappert, Assis-
tant United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BARTLEY
                               OPINION

PER CURIAM:

   Everton Bartley appeals his conviction for conspiracy to possess
with intent to distribute cocaine and cocaine base, in violation of 18
U.S.C. § 846 (2000), and conspiracy to import cocaine, 21 U.S.C.
§ 963 (2000). Finding no reversible error, we affirm.

   Bartley contends he was denied his rights under the Speedy Trial
Act, 18 U.S.C. § 3161 (2000), and his constitutional right to a speedy
trial. We review the district court’s factual findings for clear error and
its legal conclusions de novo. United States v. Stoudenmire, 74 F.3d
60, 62 (4th Cir. 1996); United States v. Reavis, 48 F.3d 763, 770 (4th
Cir. 1995). We find no error in the district court’s decision to deny
Bartley’s motion to dismiss for denial of his statutory speedy trial
rights. See 18 U.S.C. § 3161(h)(7), (8)(A); United States v. Sarno, 24
F.3d 618, 622 (4th Cir. 1994); see also United States v. Tedder, 801
F.2d 1437, 1450 (4th Cir. 1986). Bartley also asserts that the delay in
proceedings violated his constitutional right to a speedy trial. This
claim is likewise meritless. See Barker v. Wingo, 407 U.S. 514, 530
(1972); United States v. Thomas, 55 F.3d 144, 149 (4th Cir. 1995).

   Accordingly, Bartley’s conviction is affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                             AFFIRMED